IN THE SUPREME COURT OF TENNESSEE

                              AT JACKSON



LAMAR FLETCHER,                  )
                                 )
                                      FOR PUBLICATION     FILED
      Claimant / Appellant,      )    FILED: ___________________ 1999
                                                      December 20,
                                 )
v.                               )    TENNESSEE CLAIMS
                                                    Cecil Crowson, Jr.
                                 )    COMMISSION   Appellate Court Clerk
STATE OF TENNESSEE,              )
                                 )    No. W1998-00120-SC-R11-RL
      Defendant / Appellee.      )



For the Appellant:                    For the Appellee:
Lamar Fletcher, pro se                John Knox Walkup
Henning, Tennessee                    Attorney General & Reporter

                                      Michael E. Moore
                                      Solicitor General

                                      Elena J. Xoinis
                                      Assistant Attorney General
                                      Nashville, Tennessee




                              OPINION




COURT OF APPEALS
AFFIRMED                                                  BARKER, J.
         In this appeal we address two primary issues: (1) whether an indigent party is

liable for payment of outstanding litigation taxes levied under Tennessee Code

Annotated section 67-4-602 (1998), and (2) whether the Tennessee Department of

Correction had authority to withdraw money from an inmate’s trust account to pay a

distress warrant. For the reasons stated herein, we hold that indigent parties become

liable for litigation taxes when taxed by the court and that the Tennessee Department

of Correction has the authority to deduct money from an inmate trust fund to satisfy a

distress warrant. We affirm the judgment of the Court of Appeals.



                                                   BACKGROUND



         The appellant, Lamar Fletcher, is an inmate in the Cold Creek Correctional

Facility in Henning, Tennessee. In October of 1996, the appellant filed a lawsuit in the

Davidson County Chancery Court, and a litigation tax in the amount of $23.75 was

assessed against him. Due to the indigence of the appellant, the chancellor allowed

the appellant to proceed in forma pauperis, and the appellant never paid the litigation

tax.1



          Upon the appellant’s failure to pay the litigation tax, the Clerk and Master of the

Davidson County Chancery Court issued a distress warrant pursuant to Tennessee

Code Annotated section 67-4-215 for collection of the tax. On July 15, 1997, the local

sheriff presented the accountant clerk at the Cold Creek Correctional Facility with the

distress warrant, and the clerk deducted $44.90 from the appellant’s inmate trust fund

account to satisfy the warrant.2


         1
           Although not relevant to decide the issues presented in this appeal, the record gives no
indication of the nature, claim, or final disposition of the chancery court case.

         2
            The total amount listed in the distress warrant included (1) the litigation tax of $23.75; (2) a
pen alty in the a mou nt of $ 5.94 ; (3) in teres t amo untin g to $ 3.31 ; and (4) a c ollect ion fe e for th e she riff in

                                                              2
       The appellant then filed a claim against the State of Tennessee with the

Tennessee Claims Commission alleging that officers of the Department of Correction

(TDOC) abused their authority and misapplied state law by removing the litigation tax

and other monies from his trust account. The State filed a motion for summary

judgment with the Claims Commission alleging that no genuine issue of material fact

existed and that it was entitled to judgment as a matter of law. The Claims

Commission granted the State’s motion finding that the appellant was liable for the

litigation taxes and that the withdrawal of the money from the account was authorized

by statute.



       The appellant then sought review in the Court of Appeals, which affirmed the

grant of summary judgment in favor of the State. The appellant now appeals to this

Court arguing that indigent litigants are not liable for litigation taxes under Tennessee

Supreme Court Rule 29 and that the officers from the Department of Correction lacked

authority to remove the money from his inmate trust account. We disagree and affirm

the judgment of the Court of Appeals.



                                        ANALYSIS



       The appellant argues that Supreme Court Rule 29 relieves indigent litigants

from the responsibility of paying litigation taxes. Rule 29 states in relevant part that


       Pursuant to T.C.A. § 20-12-127(a), any civil action may be commenced by
       a resident of this state without giving security as required by law for costs
       and without the payment of litigation taxes due by filing the oath of poverty
       set out in the statute and by filing an affidavit of indigency as prescribed by
       court rule.



the amount of $12.00.

                                             3
We note that neither the plain language of this Rule, nor the plain language of

Tennessee Code Annotated section 20-12-127(a) (Supp. 1999),3 contemplates that

indigent litigants are permanently relieved from their responsibility to pay litigation

taxes. Rather, Rule 29 and section 20-12-127(a) only contemplate that an indigent

litigant will not be denied access to the courts to commence a civil action solely

because of an inability to pay litigation taxes.



        The appellant has overlooked Tennessee Code Annotated section 20-12-

127(b), which strips away any merit to his argument on this point. This section states

that “[t]he filing of a civil action without paying the costs or taxes or giving security for

the costs or taxes does not relieve the person filing the action from responsibility for

the costs or taxes but suspends their collection until taxed by the court.” Tenn. Code

Ann. § 20-12-127(b) (Supp. 1999). Where the language of a statute is plain and

unambiguous, this Court is not at liberty to apply a construction apart from the words

of the statute. See Hawks v. City of Westmoreland, 960 S.W.2d 10, 16 (Tenn. 1997).

We cannot conceive of any statute that could be more clear or unambiguous, and

according to the plain language of the statute, an indigent litigant is never permanently

relieved from the duty of paying litigation taxes, although such payment may be

deferred. Consequently, the appellant’s argument is without merit.



        The appellant also contends that because of his indigence, the TDOC was

without authority to withdraw funds from his inmate trust account to pay the distress

warrant. We disagree. Tennessee Code Annotated section 20-12-144(a) (1994)

states that the clerk of the court to whom a litigation tax is owed “may retain an agent

to collect or institute proceedings to collect such cost or taxes, or both.” One method


        3
           Tennessee Code Annotated section 20-12-127(a) (Supp. 1999) states that “[a]ny civil action
may be commenced by a resident of this state without giving security as required by law for costs and
without the payment of litigation taxes . . . .”

                                                   4
by which a clerk may collect outstanding litigation taxes is through issuance of a

distress warrant that is addressed and delivered to the sheriff or constable of the

county in which “property of such taxpayer may be found.” See Tenn. Code Ann. §

67-1-1201(b) (1998). Once the sheriff or constable receives the distress warrant, that

officer may “execute it by distraint and sale of personal property belonging to the

taxpayer.” See id. § 67-1-1202(a) (1998).



       No exception is made in either of these statutes that would exempt indigent

persons from execution of a distress warrant. Indeed, to imply such an exception in

the statute would have the effect of relieving indigent persons from responsibility for

payment of litigation taxes, and the General Assembly has clearly indicated that no

person is permanently relieved from payment of court costs or litigation taxes. See

id. § 20-12-127(b). Although a different case may be presented if the distress warrant

were facially invalid or otherwise illegal, the appellant’s argument that his indigence

alone affects the validity of the warrant has no merit. Because the appellant is not

relieved from the responsibility of paying the litigation taxes, we simply fail to see any

reason why the TDOC would lack authority in this case to deduct litigation taxes from

the appellant’s inmate trust fund upon receipt of the distress warrant.



       The Court of Appeals relied on Tennessee Code Annotated section 67-4-

603(b)(1) to hold that the TDOC had the authority to satisfy the distress warrant from

the funds of the inmate trust account. The plain language of this statute, however,

seems to restrict its applicability to collection of litigation taxes from a “defendant in a

criminal action.” See Tenn. Code Ann. § 67-4-603(b)(1) (1998). Because the

appellant is not challenging litigation taxes assessed against him originating from his

original criminal conviction, section 67-4-603(b)(1) has no bearing on the resolution of

this issue.


                                              5
                                      CONCLUSION



       We hold that neither of the appellant’s claims has any merit. Tennessee Code

Annotated section 20-12-127(b) clearly states that indigence does not relieve a litigant

from the responsibility of paying all applicable litigation taxes. We further hold that the

TDOC acted within its authority in deducting the taxes from the inmate’s trust fund

upon receiving the distress warrant. The judgment of the Court of Appeals is affirmed.



       Costs of this appeal are taxed to the appellant, Lamar Fletcher, for which

execution shall issue if necessary.




                                          ________________________________
                                          WILLIAM M. BARKER, JUSTICE


CONCUR:

ANDERSON, C.J.,
DROWOTA, BIRCH, HOLDER, JJ.




                                             6